Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “consisting of a lower band comprising”, There are two transitional phrases used to describe the lower band and it is unclear what is required by the term consisting and what is required by the transitional phrase comprising.  Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by David (US 2018/0255839).  
The device of David discloses,
With respect to claim 1, A garment for covering the upper torso over other apparel, comprising: an elastic band (21, para 0034), a soft fabric sheath (11), a hook and loop fastener (para 0034), and a lower band comprising non-skid material (14, para 0034); the device is configured to allow the wearer to wrap the wireless garment around the upper torso over other clothing and affix the ends together by the hook and loop fastener (Figure 1). The prior art is capable of being used in the manner recited by applicant and therefore meets the claim as recited, see MPEP 2114. 

With respect to claim 2, wherein the hook and loop fastener (para 0034) incorporates elastic material in a configuration to prevent over-tightness for the wearer (21, 22). 

With respect to claim 3, the soft fabric sheath comprising a fluid absorbent material to capture perspiration (Para 0038).



With respect to claim 5, the cloth region comprising a fluid absorbent material (para 0038) to capture perspiration.

With respect to claim 6, a wireless garment intended for wear over other clothing and placement under the bust, it is noted that the intended use of a device does not afford any patentable weight. The prior art is capable of being used in the manner recited and therefore meets the claim (MPEP 2114), consisting of a lower band (14) comprising non-skid material (para 0034) and configured to allow the wearer to wrap the wireless garment around the upper torso over other clothing and affix the ends together by the hook and loop fastener (para 0034). The prior art is capable of being used in the manner recite, such that is capable of being worn to wrap around the upper . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732